OPINION — AG -(1) AN EMPLOYEE OF A STATE MENTAL INSTITUTION, WHO IS A STUDENT AND A MEMBER OF THE R.O.T.C. AT THE UNIVERSITY OF OKLAHOMA AND WHO ATTENDS SUMMER CAMP AS A PART OF THE ROTC PROGRAM, CANNOT BE LAWFULLY BE PAID HIS SALARY, AS A STATE EMPLOYEE, DURING THE PERIOD OF SUCH CAMP, UNDER 72 O.S.H. 48 (MILITARY DUTY) (2) THE 30 DAYS LEAVE OF ABSENCE DURING MILITARY LEAVE SERVICE TO WHICH A STATE EMPLOYEE IS ENTITLED, WITH PAY, MEANS CALENDAR DAYS AND NOT WORKING DAYS; (3) A STATE EMPLOYEE IS ENTITLED TO BE PAID, WHILE HE IS IN ACTIVE MILITARY SERVICE, FOR THE FIRST THIRTY DAY PERIOD OF CONTINUOUS AND UNINTERRUPTED SERVICE, REGARDLESS OF WHETHER SUCH SERVICE IS OF MORE THAN ONE TYPE OF MILITARY SERVICE; AND IT MAY OCCUR MORE THAN ONE TIME DURING A CALENDAR YEAR, IF THERE IS MORE THAN ONE TOUR OF ACTIVE DUTY DURING SUCH CALENDAR YEAR.(J. H. JOHNSON) *** OVERRULED BY: OPINION NO. 67-274 (1967)